DETAILED ACTION
In Response to Applicant’s Remarks Filed 12/13/21
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Claims 1-22 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 11 and 12, recite “said rechargeable battery.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelman et al. (US 8,789,884) (“Edelman”).  Edelman discloses an outdoor chaise lounge, comprising: a frame (fig. 1a: 103); a plurality of legs (fig. 1a: 104) coupled to and extending below said frame to support said frame; a seat member (fig. 1a: 106b) coupled to said frame to enable a user to sit or lay on said seat member; a lock-box (fig. 1a: 114) fixedly supported by said frame that enables a user of the outdoor chaise lounge to store and lock items therein, said lock-box including a lock-box door inclusive of a user interface (fig. 1a: 110) that enables a user to lock and unlock said lock-box; and at least one electrical connector disposed within said frame or said plurality of legs of the chaise lounge, said at least one electrical connector configured to electrically couple to an electronic device; and at least one other electronic device in electrical communication with said rechargeable battery, the at least one other electronic device including a signal generator configured to generate an alert signal to alert an attendant (Col. 5, line 33-54 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 8,789,884) (“Edelman”) in view of Riley et al. (US 2010/0101022) (“Riley”).  Edelman teaches an outdoor chaise lounge, comprising: a frame (fig. 1a: 103); a plurality of legs (fig. 1a: 104) coupled to and extending below said frame to support said frame; a seat member (fig. 1a: 106b) coupled to said frame to enable a user to sit or lay on said seat member; a lock-box (fig. 1a: 114) fixedly supported by said frame that enables a user of the outdoor chaise lounge to store and lock items therein, said lock-box including a lock-box door inclusive of a user interface (fig. 1a: 110) that enables a user to lock and unlock said lock-box; and at least one electronic device disposed on said frame (Col. 5, lines 33-56 recites numerous electronic devices such as a pager, alarm, display or light) configured to communicate to or alert an attendant.  
Edelman fails to expressly teach wherein the at least one electronic device configured to be electrically communicative with a communications network of a venue.  However, Riley teaches providing an electronic device which wirelessly communicates with a venue to provide an alert, alarm or signal to an attendant (paragraph 0091).  Alert devices communicating with a 
	As concerns claim 2, Edelman, as modified, teaches a photovoltaic device (fig. 4: 414) configured to convert light energy into electricity; and a rechargeable battery in electrical communication with said photovoltaic device (fig. 6: 612).
	As concerns claim 3, Edelman, as modified, teaches wherein said photovoltaic device has a surface that behind and extending outside of a cushion configured for said seat member (“It should be understood that the solar panel 414 may be configured in a variety of ways with the outdoor chaise lounge 400 or that an external solar panel that is not integrated with the outdoor chaise lounge 400 (e.g., integrated with a nearby table or umbrella) may be plugged into an outlet (not shown) on the outdoor chaise lounge 400 for recharging a rechargeable battery).
	As concerns claim 5, Edelman, as modified, teaches wherein said photovoltaic device is configured to be coupled to at least a portion of said seat member (fig. 4).
	As concerns claim 6, Edelman, as modified, teaches a cushion (fig. 2A: 212) disposed on said seat member having a first portion and a second portion, the first portion having an up position and a down position such that when the first portion is in the down position, the photovoltaic device is fully exposed to receive light energy (“It should be understood that the solar panel 414 may be configured in a variety of ways with the outdoor chaise lounge 400 or that an external solar panel that is not integrated with the outdoor chaise lounge 400 (e.g., integrated with a nearby table or umbrella) may be plugged into an outlet (not shown) on the outdoor chaise lounge 400 for recharging a rechargeable battery”).
	As concerns claim 8, Edelman, as modified, teaches wherein said lock-box is fixedly attached to said frame (Col. 9, lines 36-37).
As concerns claim 9, Edelman, as modified, teaches a bracket configured to mount said lock-box to said frame; fastening members configured to fixedly secure said lock-box to said frame; and a cover member configured to prevent direct access to said fastening members, wherein said cover member includes at least one cover fastening member being different from said fastening members (Col. 9, lines 39-50).
	As concerns claim 10, Edelman, as modified, teaches a power adapter outlet configured to enable a power adapter cord to be electrically connected thereto, thereby enabling the user to charge a rechargeable battery of an electronic device (Edelman, claim 8).
	As concerns claim 11, Edelman, as modified, teaches at least one other electronic device in electrical communication with a rechargeable battery (Edelman, claim 11).
	As concerns claim 12, Edelman, as modified, teaches a second user interface in electrical communication with (i) the rechargeable battery and (ii) the at least one other electronic device, wherein the at least one other electronic device includes a signal generator configured to generate an alert signal to alert an attendant proximate the outdoor chaise lounge that the user has a request in response to the user activating the signal generator via said second user interface (Edelman, claim 12).
	As concerns claim 13, Edelman, as modified, teaches wherein the at least one other electronic device includes an illumination device supported by said frame, wherein said lock-box further includes a circuit configured (i) to sense that said lock-box is in a lock state and cause the illumination device to illuminate and (ii) to sense that said lock-box is in an unlocked state and cause the illumination device to turn off (Edelman, claim 13).
	As concerns claim 14, Edelman, as modified, teaches wherein said seat member includes a first section and a second section, the first section being rotatable relative to said frame, wherein said lock-box includes an electronic lock mechanism that is configured to enable the user to set the first section to a particular rotatable position in which the user has to set the 
	As concerns claim 15, Edelman, as modified, teaches hardware configured to fixedly secure said lock-box to the outdoor chaise lounge (Edelman, claim 21).
	As concerns claim 16, Edelman, as modified, teaches wherein said door member is a drawer and the open position is configured to be the drawer pulled out from said lock-box (fig. 14).
As concerns claim 18, Edelman, as modified, does not expressly teach wherein the lock box has a height of about 2”.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try a height of 2” in order to provide the desired storage space for an occupant.
As concerns claim 19, Edelman, as modified, does not expressly teach wherein the electronic device has an electronic paper display.  However, this is a known type of electronic display and would have been obvious to a person having ordinary skill in the art to try in order to provide easier viewing the high sunlight conditions typically accompanying a chaise lounge.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 8,789,884) (“Edelman”) in view of Riley et al. (US 2010/0101022) (“Riley”) and further in view of Smith et al. (US 8,388,056) (“Smith”).  Edelman, as modified, does not expressly teach wherein said photovoltaic device has a surface behind and extending outside of a cushion configured for said seat member.  However, Smith teaches an outdoor chair with a photovoltaic device having a surface behind and extending outside of a cushion configured for said seat member (fig. 5: 170).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the location of the solar panels in order to provide the desired viewing position while having the solar panels face the sun.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US 8,789,884) (“Edelman”) in view of Riley et al. (US 2010/0101022) (“Riley”) and further in view of Houlihan (US 2012/0217710).  Edelman, as modified, does not expressly teach a fastening member for holding a towel.  However, providing towel hooks on chairs, chaise lounges, or beach chairs is considered old and well known in the art.  Houlihan provides a towel hook on a chair by way of example (fig. 1: 40).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a towel hook in order to allow a user to dry a wet towel. 
	
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupfer (US 9,390,571) in view of Pizzuto (US 8,002,349).  Kupfer teaches a frame (fig. 1: 108); a plurality of legs (shown in fig. 1) coupled to and extending below said frame to support said frame; a seat member (Col. 3, lines 16-17 discuss cushions on the frame) coupled to said frame to enable a user to sit or lay on said seat member; a lock-box (fig. 1: 104) fixedly supported by said frame (Col. 3, lines 46-47: 104 may be bolted or riveted to frame) that enables a user of the outdoor chaise lounge to store and lock items therein, said lock-box including a lock-box door inclusive of a user interface that enables a user to lock and unlock said lock-box (Col. 4, line 1-16 discuss fingerprint or biometric sensors on a door of the safe).  
Kupfer does not teach at least one electrical connector disposed within said frame or plurality of legs configured to couple to an electronic device.  However, Pizzuto teaches at least one electrical connector (fig. 2: 32) disposed on a frame of the chaise lounge, said at least one electrical connector configured to electrically couple to an electronic device (fig. 12: 32 is an electrical outlet), the electronic device configured to be electrically communicative with a communications network of a venue (tablets or mobile phones may be connected to the network of a venue, i.e. via wifi), said frame including an electrical conductor (fig. 12: a conductor or wire .

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a sensor configured to sense if a user is on the chaise lounge; and an actuator configured to rotatably move the first portion of said cushion relative to the second portion of said cushion in response to said sensor sensing that the user is not on the chaise lounge (claim 7), or wherein the frame and at least one of the plurality of legs includes an electrical conductor extending therethrough which is electrically coupled to the electronic device.

Response to Arguments
Applicant's arguments have been fully considered, but are moot in light of the present rejections, as necessitated by amendment.  Applicant correctly points out, however, that the McGinley reference provided in Applicant’s IDS and used in the rejection of claims 1 and 16 was incorrectly cited as US 4,917,390 when it should have been US 4,971,390. 
It is noted that Applicant states new independent claims 21 and 22 recite the limitations of previously indicated allowable subject matter of claims 12 and 17.  This is not entirely the case, however, as each claim fails to include key limitations and/or proper response to 112(b) rejections (For example, claim 21 does not address “said rechargeable battery” nor does it include the second interface and the limitations associated therewith and claim 22 does not include both the frame and legs including an electrical conductor coupled to the electronic 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636